

116 HR 4343 IH: Financial Aid Communication and Transparency Act of 2019
U.S. House of Representatives
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4343IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2019Mrs. Trahan (for herself and Mr. Smucker) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to direct the Secretary of Education to publish
			 requirements for financial aid offers to be provided by institutions of
			 higher education to enrolled and prospective students, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Financial Aid Communication and Transparency Act of 2019 or the FACT Act of 2019. 2.Financial aid offersSection 485 of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended by adding at the end the following:
			
				(n)Financial aid offers
					(1)Requirements for offers
 (A)Secretarial requirementsNot later than 18 months after the date of enactment of the Financial Aid Communication and Transparency Act of 2019 the Secretary shall, based on the consumer testing conducted under subparagraph (E), publish requirements for financial aid offers that shall—
 (i)include a requirement that financial aid offers shall serve as the primary source for Federal, State, and institutional financial aid information provided by an institution of higher education participating in any program under this title to each prospective student accepted for admission and each enrolled student at such institution;
 (ii)include a requirement that such offers include a standardized quick reference box described in subparagraph (D);
 (iii)establish standardized terms and definitions, including for the elements listed in subparagraph (C), that shall be included in each such offer;
 (iv)establish formatting requirements with respect to the organization of the elements listed in subparagraph (C), which shall include, at a minimum, a requirement that prohibits such offers from displaying loans in a manner that indicates or implies that such loans reduce the amount owed to the institution or reduce the net price; and
 (v)specify the simple, plain-language, and consumer-friendly information to be included in each such offer with respect to the financial aid being offered to a student, which shall include—
 (I)an explanation of differences among each such type of financial aid, including clear explanations that—
 (aa)grants and scholarships do not have to be repaid; (bb)loans (including loans made under part D and private education loans (as defined in section 140 of the Truth in Lending Act)) must be repaid with interest; and
 (cc)payments under Federal work-study programs under part C are contingent on finding qualified employment and are typically disbursed incrementally in paychecks;
 (II)information clarifying that students may— (aa)decline to accept a loan made under part D; or
 (bb)accept an amount of such loan that is less than the amount of such loan included in the financial aid offer; and
 (III)in a case in which the institution offers a student such a loan in an amount that is less than the maximum amount for which the student is eligible, an explanation that the student is eligible for additional loans under part D.
 (B)Institutional requirementsBeginning with the award year that begins not less than 1 year after the Secretary publishes requirements under subparagraph (A), each institution of higher education described in subparagraph (A)(i) shall provide a financial aid offer to each student described in such subparagraph prior to each academic year that—
 (i)shall comply with the requirements published by the Secretary under subparagraph (A); and (ii)may be supplemented by the institution with additional, non-contradictory information related to financial aid as long as such supplementary information uses the standardized terms and definitions described in subparagraph (A)(iii).
 (C)ElementsA financial aid offer provided by an institution of higher education shall include the following elements with respect to the academic year for which the offer is being provided:
 (i)The cost of attendance, which shall include separately calculated subtotals of— (I)an itemized list of estimated direct costs owed to the institution; and
 (II)an itemized list of anticipated student expenses not covered under subclause (I). (ii)Federal, State, and institutional financial aid available to the student, which shall include separately calculated subtotals of—
 (I)grants and scholarships; (II)loans made under part D (excluding Federal Direct Parent PLUS Loans); and
 (III)Federal work-study programs under part C and other on-campus employment. (iii)Other options that may be available to students to cover the cost of attendance (including Federal Direct Parent PLUS Loans, tuition payment plans, savings, and earnings from other employment).
 (iv)The net price, which shall be determined by calculating the difference between— (I)the cost of attendance described in clause (i); and
 (II)the grants and scholarships described in clause (ii)(I). (v)Next step instructions, including—
 (I)the process and deadlines for accepting the financial aid; and (II)information about where to find additional information on the financial aid offered.
 (vi)Any other information determined necessary by the Secretary based on the consumer testing conducted under subparagraph (E), which may include the following:
 (I)An estimate of the net direct cost, which shall be determined by calculating the difference between—
 (aa)the direct costs owed to the institution described in clause (i)(I); and (bb)the grants and scholarships described in clause (ii)(I).
 (II)Information on average student debt, loan repayment and default rates, loan repayment options, and graduation rates.
 (III)In the case of a prospective student, the process and deadlines for enrolling at the institution. (IV)Information regarding the enrollment period covered by the aid offer, and whether the cost and aid estimates are based on full-time or part-time enrollment.
 (D)Standardized quick reference boxA financial aid offer provided by an institution of higher education shall include a standardized quick reference box to enable students to quickly and easily compare key information on college costs and financial aid—
 (i)that shall be included in an identical fashion for each student receiving a financial aid offer from the institution on the first page of such offer;
 (ii)the contents and structure of which shall be developed through consumer testing conducted under paragraph (E); and
 (iii)shall include three data elements: (I)Cost of attendance.
 (II)Total grants and scholarships offered. (III)Net price.
 (E)Consumer testingThe Secretary shall— (i)conduct consumer testing that shall serve as the basis in determining the requirements for financial aid offers published under subparagraph (A), which shall include students (including low-income students, English learners, first generation college students, veteran students, graduate students, and undergraduate students (including prospective students and returning students)), students’ families (including low-income families, families of English learners, and families with first generation college students), institutions of higher education (including representatives from two- and four-year institutions, public and private institutions, and minority-serving institutions), secondary school and postsecondary counselors, financial aid administrators, nonprofit college access organizations, and nonprofit consumer groups; and
 (ii)not later than 60 days after the publication of the requirements under subparagraph (A)— (I)issue a report on the findings of the consumer testing under this subparagraph; and
 (II)specify ways in which the findings are reflected in such requirements. (2)DefinitionsIn this subsection—
 (A)the term cost of attendance has the meaning given the term in section 472; (B)the term English learner has the meaning given the term in section 8101(20) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(20)), except that such term does not include individuals described in subparagraph (B) of such section;
 (C)the term first generation college student has the meaning given the term in section 402A(h); (D)the term low-income student has the meaning given the term in section 419N(b)(7); and
 (E)the term minority-serving institution means an institution of higher education described in section 371(a). . 